DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 10-11, 13-14, 16, 22-23, 27-38   is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dawar et al US Patent Pub No.: 
 	Consider claims 1, 13, and 27,  Dawar teaches a  method comprising: obtaining a first 2D point by projecting a 3D point of a point cloud onto a projection plane(e.g., see projecting in at least 0029 and 0034); obtaining at least one other 2D point according to the first 2D point (e.g., a point from similar or different layers or neighboring pixels used for interpolating missing data – see at least 0079 and claims); determining and encoding an interpolation coding mode (i.e., manner, form or method of interpolating) for the first 2D point based on a reconstructed 2D point obtained from the first 2D point and from at least one 2D interpolation point defined by the interpolation coding mode in order to approximate said at least one other 2D point (mode hereinafter is interpreted as a variation in the manner in which values are interpolated – see how to perform interpolation noted in at least 0102) (see distance from other points in the neighborhood – 0034, predicting and interpolating missing values based on neighboring pixels – 0079, 0119-0121, 127- 0134, 0129 and 0192  ).
 	Consider claims 10, 22 and 28, Dawar teaches method comprising: obtaining at least one reconstructed point of a point cloud encoded in a bitstream(e.g., see encoded bitstream 0007, obtaining points from the bitstream 0029-0031, 0101, 0134 and claims ), obtaining at least one interpolation coding mode from the bitstream (e.g., see how to perform interpolation in at least 0033-0037, 0102, 0134, figure 7-8 – see also claims); creating at least one interpolation point for the at least one reconstructed point according to the interpolation coding mode, a depth value being associated with each of said at least one interpolation point according to the interpolation coding mode(e.g., this is met by the noted depth values associated with predicting missing points or interpolating in at least 003-0037, 0102, 0134, figure 7-8 – see also claims).
 	Consider claims 2 and 14, Dawar teaches wherein said at least one other 2D point belongs to a neighborhood around the first 2D point (see distance from other points in the neighborhood – 0034, predicting and interpolating missing values based on neighboring pixels – 0079, 0119-0121, 127- 0134, 0129 and 0192  ).
 	Consider claims 3, Dawar teaches wherein the method further comprises assigning depth values of the first 2D point to a pixel value of a first depth image, obtaining an encoded first depth image by encoding the first depth image, and obtaining a decoded first depth image by decoding the encoded first depth image, the reconstructed 2D point being a pixel of the decoded first depth image (e.g., this is met based on the depth values which can represent different layers –  see at least 0035, 0075, 0088 , 0099-0100, 0107, 0110-0115 and 0119- 0136 ).
claims 4 and 16,  Dawar teaches wherein determining the interpolation coding mode is based on a rate-distortion cost associated with at least one candidate interpolation coding mode indicating a particular encoding of said at least one other 2D point by at least one 2D interpolation point defined according to a candidate interpolation coding mode (e.g., see method of increasing rate -distortion performance noted in at least 0107. Noting that the candidate interpolation mode is interpreted as an alternative manner of predicting/interpolating).
 	 Consider claims 11 and 23,  Dawar teaches wherein the depth values associated with said at least one interpolation point ranges from the depth value of the reconstructed point up to a maximum depth value (see at least maximum depth constraint noted in 0034-0035, 0099  and 0154 ).
 	Consider claims 31,  Dawar teaches wherein obtaining the at least one reconstructed point comprises: decoding a depth image from the bitstream, said at least one reconstructed point corresponding to at least one pixel of said decoded depth image (e.g., see at least the abstract, 0032- A decoder receives the bitstream, decompresses the bitstream into the frames, and reconstructs the point cloud based on the information within the frames- and claims ).
 	Consider claims 31,  Dawar teaches wherein creating at least one interpolation point is based on a neighborhood of said at least one pixel of the decoded depth image, wherein the neighborhood is an image region around the at least one reconstructed point and said neighborhood is defined by said interpolation coding mode(0079, and 0119-140).
 	Consider claims 35,  Dawar teaches wherein creating at least one interpolation point is based on a neighborhood of at least one pixel of depth image decoded from the bitstream, said at least one reconstructed point corresponding to at least one pixel of said decoded depth image, the 0079, and 0119-140)
 	Consider claims 33 and 36,  Dawar teaches wherein creating at least one interpolation point comprises determining a maximum depth difference between a decoded depth of the at least one reconstructed point and a depth of at least one point in the neighborhood, said interpolation point being created according to the maximum depth difference(see at least maximum depth constraint noted in 0034-0035, 0099  and 0154 ).
 	Consider claims 34 and 37,  Dawar teaches wherein said interpolation coding mode is signaled per block or patch (e.g., see at least 0079).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646